Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 1 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 2 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 3 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 4 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 5 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 6 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 7 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 8 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 9 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 10 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 11 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 12 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21   Page 13 of 14
Case 21-10527-JTD   Doc 205   Filed 04/06/21    Page 14 of 14




                                     /s/ Edward Kim
